 

CareView Communications, Inc. 8-K [crvw-8k_013118.htm]

Exhibit 10.4

 

CONSENT AND AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT AND SUBORDINATION
AND INTERCREDITOR AGREEMENT

 

CONSENT AND AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT AND SUBORDINATION
AND INTERCREDITOR AGREEMENT (this “Consent and Amendment”), dated as of February
2, 2018, among CAREVIEW COMMUNICATIONS, INC., a Nevada corporation (“Holdings”),
CAREVIEW COMMUNICATIONS, INC., a Texas corporation and a wholly-owned subsidiary
of Holdings (the “Borrower”), PDL INVESTMENT HOLDINGS, LLC, a Delaware limited
liability company (as assignee of PDL BioPharma, Inc.), in its capacity as
lender under the Credit Agreement defined below (in such capacity, the “Lender”)
and in its capacity as agent (in such capacity, the “Agent”) under the Credit
Agreement defined below, and EACH OF THE NOTE INVESTORS SIGNATORY TO THAT
CERTAIN NOTE AND WARRANT PURCHASE AGREEMENT DEFINED BELOW (the “Note
Investors”).

 

W I T N E S S E T H

 

WHEREAS Holdings, the Borrower, the Lender and the Agent have entered into that
certain Credit Agreement dated as of June 26, 2015 (as amended, the “Credit
Agreement”) pursuant to which the Lender made a term loan to the Borrower in the
original aggregate principal amount of $20,000,000;

 

WHEREAS Holdings and the Note Investors have entered into that certain Note and
Warrant Purchase Agreement dated as of April 21, 2011 (as amended, the “NWPA”)
pursuant to which Holdings issued to the Note Investors senior secured
convertible notes (the “NWPA Notes”) and warrants to purchase Holdings’ common
stock (the “NWPA Warrants”);

 

WHEREAS the Agent and the Note Investors have entered into that certain
Subordination and Intercreditor Agreement dated as of June 26, 2015 (the
“Intercreditor Agreement”) pursuant to which the Note Investors agreed to the
payment and lien subordination of obligations owed to the Note Investors under
the NWPA to obligations owed to the Lender and the Agent under the Credit
Agreement;

 

WHEREAS, the Borrower has requested that the Lender agree to modify certain
provisions of the Credit Agreement and the other First Lien Loan Documents to
prevent Events of Default from occurring thereunder during a defined
“Modification Period” on the terms set forth in the Modification Agreement dated
as of the date hereof among Holdings, the Borrower, the Subsidiary Guarantor,
the Lender and the Agent (the “Modification Agreement”); and

 

WHEREAS in order to induce the Lender to enter into the Modification Agreement,
and in order to further the purposes of the Modification Agreement and the
transactions contemplated thereby, the Note Investors are willing to agree to
the consents in respect of the terms of the NWPA and amendment to the
Intercreditor Agreement as set forth herein.

 

 

 

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Article I.
DEFINITIONS

 

1.1           Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Intercreditor Agreement.

 

Article II.
AMENDMENT TO INTERCREDITOR AGREEMENT

 

2.1         Amendment to Section 5.1(b). Subject to Section 4.1 of this Consent
and Amendment, Section 5.1(b) of the Intercreditor Agreement is hereby amended
and restated in its entirety as follows:

 

“(b)       If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral (collectively, a “Disposition”) permitted under
the terms of both the First Lien Loan Documents and the Second Lien Loan
Documents (other than in connection with the exercise of PDL’s remedies in
respect of the Collateral provided for by the First Lien Loan Documents), PDL
releases for itself or on behalf of any of the First Lien Claimholders any of
its Liens on any part of the Collateral or releases any Grantor from its
guaranty of the First Lien Obligations in connection with the sale of the stock,
or substantially all the assets, of the Borrower or the applicable Grantor other
than (A) in connection with the Discharge of First Lien Obligations and (B)
after the occurrence and during the continuance of any Event of Default under
the Note Purchase Agreement, then the Liens, if any, of the Second Lien
Claimholders on such Collateral and the obligations of such Grantor under its
guaranty of the Second Lien Obligations shall be automatically, unconditionally
and simultaneously released; provided that the net proceeds from any Disposition
are applied to repay Obligations under the Credit Agreement to the extent
required thereby. The foregoing notwithstanding, in the event that PDL consents
to any Disposition of all or any portion of the hospital assets of any Grantor
that is Collateral (including a sale of any Grantor all or substantially all of
the assets of which are hospital assets) (but other than in connection with the
exercise of PDL’s remedies in respect of the Collateral provided for by the
First Lien Loan Documents) (a “Hospital Disposition”), and PDL releases for
itself or on behalf of any of the First Lien Claimholders any of its Liens on
any part of such hospital assets that are Collateral or releases any Grantor
from its guaranty of the First Lien Obligations in connection with a Hospital
Disposition, then the Liens, if any, of the Second Lien Claimholders on such
hospital assets and the obligations of any such Grantor under its guaranty of
the Second Lien Obligations shall be automatically, unconditionally and
simultaneously released; provided that the net proceeds from any Hospital
Disposition are applied to repay first, Obligations under the Credit Agreement
until paid in full and thereafter, the Second Lien Obligations. The Second Lien
Claimholders shall promptly execute and deliver to PDL, the Borrower or the
applicable Grantor such termination statements, releases and other documents as
PDL, the Borrower or the applicable Grantor may reasonably request to
effectively confirm any such release contemplated herein.”

 

2

 

 

Article III.
CONSENTS TO NOTE AND WARRANT PURCHASE AGREEMENT

 

3.1           Consent under Sections 5.4 and 6.12. Subject to Section 4.1 of
this Consent and Amendment, the Note Investors agree that the right of each Note
Investor to purchase New Securities pursuant to Section 5.4 of the NWPA and the
requirement that the Note Investors provide prior written consent prior to the
issuance of capital stock or securities convertible into capital stock shall not
apply to any issuance of capital stock or indebtedness pursuant to Section 5(a)
and 5(d) of the Modification Agreement.

 

3.2           Consent under Section 6.4. For the avoidance of doubt, and subject
to Section 4.1 of this Consent and Amendment, the Note Investors agree that any
cash payment required to be made to PDL pursuant to Section 5(f)(ii) of the
Modification Agreement shall be “First Lien Obligations”, and no payment of
First Lien Obligations (including First Lien Obligations paid pursuant to
Section 5(f)(ii) of the Modification Agreement) shall result in a violation of
Section 6.4 of the NWPA.

 

Article IV.
condition

 

4.1           Condition Precedent. The effectiveness of this Consent and
Amendment shall be conditioned upon the execution and delivery of the
Modification Agreement among Holdings, the Borrower, the Subsidiary Guarantor,
Agent and Lender, and delivery of a copy thereof to the Second Lien Agent, in
each case on or prior to February 2, 2018.

 

Article V.
MISCELLANEOUS

 

5.1           Representation and Warranty regarding Note Investors. Holdings and
the Borrower hereby represent and warrant to the Lender that the Note Investors
executing this Consent and Amendment constitute all Note Investors who as of the
date hereof hold shares of common stock of Holdings issued or issuable upon
conversion of the NWPA Notes and the exercise of the NWPA Warrants. Holdings and
the Borrower agree that any inaccuracy in the foregoing representation and
warranty shall constitute an automatic Event of Default under the Credit
Agreement.

 

5.2           Reaffirmation of Intercreditor Agreement. Each of Agent and the
Note Investors party hereto hereby acknowledges and reaffirms its respective
obligations, duties and covenants under the Intercreditor Agreement, as modified
hereby.

 

5.3           Counterparts. This Consent and Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed signature page of this Consent and Amendment
by facsimile transmission or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

3

 

 

5.4           Construction; Captions. Each party hereto hereby acknowledges that
all parties hereto participated equally in the negotiation and drafting of this
Consent and Amendment and that, accordingly, no court construing this Consent
and Amendment shall construe it more stringently against one party than against
the other. The captions and headings of this Consent and Amendment are for
convenience of reference only and shall not affect the interpretation of this
Consent and Amendment. This Consent and Amendment shall, unless otherwise
expressly indicated herein, be construed, administered and applied in accordance
with the terms and provisions of the Intercreditor Agreement.

 

5.5           Successors and Assigns. This Consent and Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns (as permitted under the Credit Agreement and the
Intercreditor Agreement).

 

5.6           Governing Law. This CONSENT AND Amendment, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto
shall be governed by and construed in accordance with THE INTERNAL LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

5.7           Severability. The illegality or unenforceability of any provision
of this Consent and Amendment or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Consent and Amendment or any instrument or
agreement required hereunder.

 

[Signature page follows]

 

4

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Consent and
Amendment to be duly executed and delivered as of the date first above written.

 

  HOLDINGS:         CAREVIEW COMMUNICATIONS, INC., a Nevada corporation        
By: /s/ Steven G. Johnson   Name: Steven G. Johnson   Title: President and Chief
Executive Officer         BORROWER:         CAREVIEW COMMUNICATIONS, INC., a
Texas corporation         By: /s/ Steven G. Johnson   Name: Steven G. Johnson  
Title: President and Chief Executive Officer         LENDER:         PDL
INVESTMENT HOLDINGS, LLC         By: /s/ Steffen Pietzke   Name: Steffen Pietzke
  Title: CEO         AGENT:         PDL INVESTMENT HOLDINGS, LLC         By: /s/
Steffen Pietzke   Name: Steffen Pietzke   Title: CEO

 

[Signature Page to Consent and Amendment]

 

 

 



 



  NOTE INVESTORS:       HealthCor Partners Fund, L.P.   By:  HealthCor Partners
Management L.P., as Manager   By:  HealthCor Partners Management, G.P., LLC, as
General Partner           By: /s/ Jeffrey C. Lightcap   Name:  Jeffrey C.
Lightcap   Title:  Senior Managing Director           Address: HealthCor
Partners     1325 Avenue of the Americas, 27th Floor     New York, NY 10019    
      HealthCor Hybrid Offshore Master Fund, L.P.   By:  HealthCor Hybrid
Offshore G.P., LLC, as General Partner           By: /s/ Joseph Healey  
Name:  Joseph Healey   Title:         Address: HealthCor Partners     Carnegie
Hall Towers     152 West 57th Street     New York, NY 10019

 

 

[Signature Page to Consent and Amendment]

 

 

 

  NOTE INVESTORS:               /s/ Allen Wheeler   Allen Wheeler              
/s/ Steven Johnson   Steven Johnson               /s/ James R. Higgins   Dr.
James R. Higgins

 

 

[Signature Page to Consent and Amendment]

 

 

 

  NOTE INVESTORS:       Raymond James & Assoc. Inc., not in its corporate
capacity but solely as Custodian of the Individual Retirement Account of Sandra
K. McRee.  Further, all representations, warranties and covenants (including
indemnities) set forth herein are being made by Sandra K. McRee, not Raymond
James & Assoc. Inc.           By: /s/ Joann A. Smith   Name:  Joann Smith  
Title:  Custodian                   /s/ Sandra K. McRee   Sandra K. McRee

 

 

[Signature Page to Consent and Amendment]

 

 

 

  NOTE INVESTORS:               /s/ Stephen Berkley   Stephen Berkley          
    /s/ Alexandra Berkley   Alexandra Berkley               /s/ Steven B.
Epstein   Steven B. Epstein               /s/ Deborah L. Epstein   Deborah L.
Epstein               /s/ Jason Peter Epstein   Jason Peter Epstein            
  /s/ Gregory Harris Epstein   Gregory Harris Epstein               /s/ David
Epstein   David Epstein    

 

 

[Signature Page to Consent and Amendment]

 

 

 

  NOTE INVESTORS:                   /s/ Juliann Martin   Juliann Martin        
      /s/ Jason Thompson   Jason Thompson               Thompson Family
Investments, LLC               By: /s/ Jason Thompson   Name:  Jason Thompson  
Title:  Manager

 

 

[Signature Page to Consent and Amendment]

 

 

 

  NOTE INVESTORS:               /s/ Irwin Leiber   Irwin Leiber              
/s/ Joseph P. Healey   Joseph P. Healey               /s/ Arthur B. Cohen  
Arthur B. Cohen               SJ2, LLC               By: /s/ Michael Mashaal  
Name:  Michael Mashaal   Title:  Manager           Joseph Healey F/B/O The
Joseph P. Healey 2011 Family Trust           By: /s/ Joseph L. Dowling III  
Name:  Joseph L. Dowling III   Title:  Trustee

 

 

[Signature Page to Consent and Amendment]

 

 

 

  NOTE INVESTORS:       PENSCO TRUST COMPANY LLC, not in its corporate capacity
but solely as Custodian of the Individual Retirement Account of Jeffrey C.
Lightcap               By:     Name:     Title:             /s/ Jeffrey C.
Lightcap   Jeffrey C. Lightcap   Beneficial Owner           Jeffrey C. Lightcap
& Jane Lightcap Minor’s Present Interest Trust dated March 20th, 1997 F/B/O
Bradford C. Lightcap           By: /s/ Ira L. Schwartz   Name:  Ira L. Schwartz
  Title:  Trustee           Jeffrey C. Lightcap & Jane Lightcap Minor’s Present
Interest Trust dated March 20th, 1997 F/B/O Brian R. Lightcap           By: /s/
Ira L. Schwartz   Name:  Ira L. Schwartz   Title:  Trustee           Jeffrey C.
Lightcap & Jane Lightcap Minor’s Present Interest Trust dated March 20th, 1997
F/B/O Megan M. Lightcap           By: /s/ Ira L. Schwartz   Name:  Ira L.
Schwartz   Title:  Trustee

 

 

[Signature Page to Consent and Amendment]

 



 